DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and AA in the reply filed on May 27, 2022 is acknowledged.  Applicant contends claims 1-20 read on the elected Species.  Examiner disagrees.  Claims 3-4, 11-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.   Specifically, claims 3-4, 11-15 and 18 are drawn to non-elected Species CC-EE wherein the seal/base is engages an outer wall of a biopsy cap.  Species AA, directed to Figs 8-9 was elected, and is directed to an embodiment with the housing attachment engages directly to a biopsy port and does not include a biopsy cap (See para 0070).  Claims 3-4, 11-15 and 18 recite wherein the housing attachment attached to the biopsy port and further includes a biopsy cap 300, which is disclosed and illustrated with respect to Species CC-EE (See para 0074-0074).  Thus, the withdrawn claims are directed to an embodiment including a biopsy cap, which is a separate and distinct housing attachment embodiment as the biopsy cap is not required for attachment of the housing to a biopsy port.  It is noted, claims 3-4, 11-15 and 18 are subject to rejoinder upon the indication of allowable subject matter.  

.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “the at least one stabilizing member configured collide with the first locking member” which is grammatically incorrect..  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 5-10, 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9-17, and 19 of copending Application No. 16/671889 to Aneja et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require identical fundamental structural components (i.e. split halves, lcoking members, mating surfaces) as those recited in Application No. 16/671889.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.
In regard to claims 1 and 16-17, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, comprising: a first center-split half 806 comprising: a first portion (not labeled) defining a first half of an upper chamber (see portion above protrusion 138 in Fig. 5); a second portion defining a first half of a lower chamber (see portion below protrusion 138 in Fig. 5); and a first locking member (not labeled) extending from an inner surface of the first center-split half, the first locking member configured to engage the biopsy port (see paragraph 0064); and a second center-split half 808 comprising: a first portion defining a second half of the upper chamber (see portion above protrusion 138 in Fig. 5);  a second portion defining a second half of the lower chamber (see portion below protrusion 138 in Fig. 5);  and a second locking member extending from an inner surface of the second center-split half, the second locking member configured to engage the biopsy port (see paragraph 0064); wherein mating surfaces of the first and second center-split halves are configured to interlock (See Fig. 8 and paragraph 0078).  
	In regard to claim 2, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the upper chamber is configured to receive a biopsy cap, and wherein the lower chamber is configured to receive the biopsy port (See Fig. 5, 8 and paragraphs 0064, 0078).  
In regard to claim 6, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the first locking member and second locking member are each angled radially inward and toward a direction of the upper chamber (See Fig. 5, 8 and paragraphs 0064, 0078).  
In regard to claim 7, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, further comprising at least one stabilizing member 108 and/or 140 extending from the inner surface of the first center-split half or the second center-split half, the at least one stabilizing member configured collide with the first locking member or second locking member upon a radial deformation of the first locking member or second locking member (See Fig. 5, 8 and paragraphs 0064, 0072-0078).  
In regard to claim 8, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the at least one stabilizing member 108/140 comprises a perpendicular surface that is substantially perpendicular to the radial flexure of the first locking member or second locking member (See Fig. 5, 8 and paragraphs 0064, 0072-0078).  
In regard to claim 9, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the at least one stabilizing member is positioned such that the first locking member or second locking member may radially deform a maximum of about 15° to about 25° (See Fig. 5, 8 and paragraphs 0064, 0072-0078).  
In regard to claim 10, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the mating surface of the first center-split half includes one or more projections, and the mating surface of the second center- split half includes one or more receiving elements, and wherein the projections are configured to be received within corresponding receiving elements (See Fig. 8 and para 0078).  
In regard to claim 19, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, further comprising a grip region 122, 124 about an external surface of the body at the upper chamber, the grip region comprising external gripping members configured for a user to grasp (See Fig. 5 and paragraph 0064).
In regard to claim 20, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, further comprising at least two slots extending through the body along the upper chamber and the skirt, the at least two slots configured to allow the body to flex upon compressing the grip region (See Figs. 5 and 8).
Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0253128 to Yamane.
In regard to claim 16, Yamane discloses a housing attachment for a biopsy port of an endoscope, housing attachment 50 for a biopsy port of an endoscope, comprising: 
a body comprising: an upper chamber 59 configured to accept a biopsy cap; a lower chamber 63 adjacent the upper chamber configured to engage the biopsy port; a skirt region 51a configured to accept a portion of the endoscope (See Figs. 17-23 and paragraphs 0098-0122).  
	In regard to claim 17, Yamane discloses a housing attachment for a biopsy port of an endoscope,  wherein the skirt region comprises internal gripping members along an inner surface of the skirt region configured to frictionally fit with the portion of the endoscope (See Figs. 17-23 and paragraphs 0098-0122).  
In regard to claim 19, Yamane discloses a housing attachment for a biopsy port of an endoscope, further comprising a grip region about an external surface of the body at the upper chamber, the grip region comprising external gripping members configured for a user to grasp (See Figs. 17-23 and paragraphs 0098-0122).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.
In regard to claim 5, Rucker et al. discloses the claimed invention except for a second locking hook on the proximal end of the second center-split half.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second locking hook on the second center-split half, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, the provision of some of the locking hocks on each center-split half would be an obvious modification to the skilled person looking for an alternative 2-piece configuration to that of figure 8 in Rucker et al. which is easy to manufacture and assemble, especially given the current state of molding technology.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/1/2022